9‘aE   ,qTI’ORNEY        GENERAL

                       OF    TEXAS




Honorable T. M. Trimble
First Assistant State Superintendent
Austin, Texas
Dear Sir:                   Opinion No. O-1086
                            Re: Can the Reagan County Independ-
                                 ent School District Trustees,
                                 under the facts set forth, legally
                                 receive compensation for board
                                 meetings?
       This will acknowledge receipt of your letter with re-
quest for an opinion, which Is as follows:
      "The'Reagan County Independent School District
   is a district that comprises the entire county.
   The Board of Trustees of the district perform all
   of the functions of's County Board of Trustees for
   the schools In the county. There are a total of
   five schools in the county.
      "The members of the Reagan County Independent
   School District Board are forced to travel anywhere
   from twenty to seventy miles, round trip, for each
   meeting, and I should say the average meeting lasts
   six to eight hours, as they meet during the 'day
   time', wh!ch also takes them away from their regular
   work. I should surely  appreciate an opinion on
   whether they can be legally compensated for board
   meetings under the existing laws, and If they cannot
   legally receive compensation, what steps would be
   necessary to legally establish compensation for at
   least the regular meetings? There is no school board
   In the county except the regular board described above."
       In a reply to the request made, we shall divide it into
the two propositions as outlined in the second paragraph of your
letter:
       1. Can the board of trustees of the Reagan County Inde-
pendent School District be legally compensated for attendlng
board meetings under the existing law?
      2.     If the members of the board of trustees of the Reagan
                                                            -.     .




Hon. T. M. Trlmble, Page 2         O-1086



County Independent School District cannot legally receive com-
pensation now, what steps will be necessary in order that they
might be legally compensated?
       In the study of the questions propounded, we will first
look to the act creating the Regan County Independent School
District which 1s found at page 456 of the Special Laws of the
39th Legislature, 'Regular Session, 1925, and was Rouse Bill
No. 470, Chapter 155.  The caption of the Act in question reads
In part:
       "Providing for a board of trustees for said district
    to serve until the time for the next election of school
    trustees inindependent school districts as provided by
    general law; authorizing the said Reagan 'County Independent
    SchoolDistri.ct to hold an election to determine whether
    or not said district shall assume and make provision for
    the payment of outstanding indebtedness of the territory
    Incorporated herein; validating and continuing in force
    current contracts and tax levies of districts included in
    the Reagan County Independ~entSchool DLstrict for the
    present scholastic year, etc."
       And SectLon 3 of the body of the Act provides:
      "The said Reagan County'~IndependentSchool District,
   as created by this Act, shall have and exercise and is
   hereby vested with all the rights, powers, prlvlleges ati
   duties of a town incorporated under the Geheral laws off
   this State for free school purposes only, and the board
   of trustees of the said Reagan County Independent School
   District shall have and exercise all the rights, powers,
   privileges and duties conferred and imposed by the General
   Laws of Texas upon the trustees of Independent school
   districts incorporated under the General Laws of the State
   for free school purposes only."
       Thus it can be seen that the Board of Trustees of the
Reagan County Independent School District was first given all
of the powers, prlvlleges and duties of a town Incorporated
under the General Laws of the State for free school purposes
only.
       For the purpose of answering the questtons propounded,
we must look to the authority and powers then given and are now
given~to boards of school trustees of towns incorporated under
General Laws of this State for free school purposes only for
powers there granted and Fn addition to this we must look as
well to the General Laws of Texas then in force or now in
force in that regard for the reason that this clause of the
authority given requires that this school district shall con-
--




     Hon. T. M. Trimble, page 3          O-1086



     form to the General Laws of the State in that respect.
            The General Law then in force with regard to the rights,
     powers, privileges and duties of school trustees of an incor-
     porated town, Incorporated for free school purposes only, are
     covered by Article 2851 through article 2854 of the Revised
     Civil Statutes of 1911. At the same Session of the Leglsla-
     ture that created the district, the laws were recodlfled, and
     we are thus brought to the General Law now covering districts
     of this kind, which is known as Article 2757 of the Revised
     Civil Statutes of 1925.
            This law grew out of and was a reenactment of the Acts
     of 1905, General Laws, at page 263, and makes no provision for
     the payment of compensation to school trustees of a town Lncor-
     porated for free school purposes only.
            We now come to the next power given to the Board of
     Trustees of the Reagan County Independent School District as
     granted In the second part of Section 3 of the Enabling Act,
     which is as follows:
            "Said Reagan County Independent School Districts
         Trustees shall have and exercise all of the rights, powers,
         privileges and duties conferred and imposed by the General
         Laws of Texas upon the trustees of independent sohool
         districts'Incorporated under the General Laws of the State
         for free school purposes only."
             As to what compensation, If any, is allowed to trustees
      of Independent school~districts, created by the General Laws
     ~of the State of Texas. Your attention is called to Article 2775
      of the Revised Civil Statutes of Texas as now in force, which~-
     Article is as follows:
            "In each independent district that shall hereafter
         be organized, the county judge of the county in which
         said Independent district is situated shall order an
         election for seven trustees, nhb shall constitute the
         school board of such district, and all of whom shall
         serve~without compensation. All of the qualified voters
         of each such district shall be entltled to vote at an
         election for trustees hereunder." (Underscortng ours
            This law was enacted by the Legislature in 1905 and
     appears at page 263 of the General Laws.
            Chief Justlce Gaines of the Supreme Court of Texas in
     the case of Harkness v. Hutcherson, et al, 38 S.W. 1120, 1121,
     made the following observation:
Hon. T. M. Trimble, page 4         O-1086



       "The trustees of school comnmnitl.esact under various
    restricted powers, and have control of the school funds
    which the law carefully fosters and zealously guards."
       We, therefore, can see that the board of school trustees
of the district in question would not be permitted to issue a
warrant against the funds of the district except in cases that
are permltted and allowed speclflcally by law.
       In keeplng~with the statutes above-quoted and the holdr
lng of the court as above stated, we must, as a matter of law,
hold that there Is now no authorization by law for the trustees
of the school district in question to be compensated for the
duties performed by them.
       We come now to the answer of the last proposition pro-
pounded:
      "If the members of the board of trustees of the
   Reagan County Independent School District cannot legally
   receive compensation now, what steps will be necessary
   In order that they might be legally compensated?"
      'In reply thereto, we hold that this is a matter for the
Legislature, and not for this Department to pass upon.
                                Yours very truly
                             ATTORNEY GENERAL OF TEXAS

                                By s/Gee. 3. Berry
                                     Geo.~3.:Berry
                                     Assistant
GSB:N:wc
APPROVED AUG 7, 1939
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/RWF Chairman